Citation Nr: 0715704	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bladder 
cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This appeal arises from a May 2004 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The case has been 
advanced on the docket owing to the veteran's age.  38 C.F.R. 
§ 20.900(c).  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for bladder cancer, including as due to exposure to gasoline 
and petroleum products in service, in a December 2001 rating 
decision.  The veteran appealed that rating decision to the 
Board of Veterans' Appeals (Board).  

2.  The Board issued a decision in December 2003 denying the 
request to reopen the claim for service connection for 
bladder cancer.  The veteran did not appeal that decision to 
United States Court of Appeals for Veterans Claims.  

3.  The evidence submitted since December 2003 is cumulative 
and redundant.  It does not provide evidence related to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The December 2003 decision of the Board denying the 
request to reopen the claim for service connection for 
bladder cancer is final.  38 U.S.C.A. § 511 (West 2002); 
38 C.F.R. § 20.1100(2006).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for bladder cancer, 
including as due to exposure to gasoline and petroleum 
products in service.  38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

During the pendency of the appeal in Kent v. Nicholson, 
20 Vet. App. 1 (2006) the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that VA 
must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  

The veteran submitted his request to reopen his claim for 
bladder cancer in February 2004.  Accompanying his request 
the veteran enclosed documents addressing the toxicity of 
gasoline and its possible carcinogenic affects.  

While the original notice to the veteran in this case may not 
have explicitly complied with the requirements of Kent, the 
Board can find no benefit to the veteran in remanding the 
claim.  The veteran from the inception of his claim in 
February 2004 demonstrated he understood that the evidence 
required to demonstrate service connection for bladder cancer 
was competent medical evidence linking his bladder cancer to 
his exposure to gasoline and petroleum products in service.  
Consequently, because the appellant had actual knowledge of 
what was required to reopen his claim, any notice error was 
nonprejudicial.  

The veteran was afforded hearings before the a Decision 
Review Officer at the RO in March 2006 and a hearing before 
the undersigned Veterans Law Judge in March 2007.  In April 
2006, the veteran indicated he had no additional evidence to 
submit.  

The Board noted the veteran's representative has requested 
that an additional VA examination and opinion be obtained.  
(DRO T-5).  The regulations specify that 38 C.F.R. 
§ 3.159(c)(4) is applicable to a claim to reopen only if new 
and material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii)(2006).  VA has no duty to provide a VA 
examination or to obtain a medical opinion when no new and 
material evidence has been submitted.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2006).  

Factual Background and Analysis.  The RO denied service 
connection for bladder cancer, including as due to exposure 
to gasoline and petroleum products in service in a December 
2001 rating decision.  The veteran appealed that rating 
decision to the Board.  The Board issued a decision in 
December 2003 denying the veteran's request to reopen his 
claim.  The veteran did not appeal that determination.  The 
December 2003 decision of the Board is final.  38 C.F.R. 
§ 20.1100 (2006).  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  For that reason the Board has compared the 
evidence submitted prior to December 2003 with the evidence 
submitted subsequent to that date to determine if new and 
material evidence has been submitted.  

In December 2003 the evidence in the claims folder included 
the following:  The veteran's WD AGO Form 53 indicating he 
served as a airplane engine mechanic in service.  VA records 
of treatment dated from June 1984 to October 2001.  Including 
November 1985 VA records of diagnosis of bladder cancer and 
subsequent treatment.  A March 2002 VA medical opinion was 
also of record and reads as follows:

Although lead and other chemicals in 
gasoline are known carcinogens, there has 
been no study conclusively linking them 
to bladder cancer per se.  Accordingly, 
although it is possible that [the 
patient's] bladder cancer is due to his 
inservice exposure, the relative risk 
from such exposure cannot be quantified.  

Since the December 2003 decision of the Board, the following 
evidence has been submitted:  A Material Safety Data Sheet 
outlining the toxicity and carcinogenic effects of 
conventional gasoline.  A pamphlet from the Department of 
Health and Human Services (HHS) containing information 
regarding bladder cancer.  VA medical records dated from 
March 2002 to December 2003.  Transcripts of testimony of the 
veteran before a Decision Review Officer at the RO in March 
2006 and before the undersigned in March 2007.  

The regulations state new and material evidence must relate 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The evidence in the claims folder 
in December 2003 included evidence of diagnosis of bladder 
cancer, a current disability, and evidence in the WD AGO Form 
53 indicating the veteran served as a airplane engine 
mechanic in service, which is evidence of in-service exposure 
to gasoline.  The evidence in December 2003 satisfied both 
elements one and two.  Evidence demonstrating a nexus between 
the in-service exposure and the bladder cancer was required 
to satisfy element number three.  In an effort to assist the 
veteran, a medical opinion was requested and in March 2002, a 
VA physician stated there was no study conclusively linking 
bladder cancer to exposure to gasoline.  Therefore, the 
unestablished fact to be addressed to reopen the claim must 
be medical evidence of a nexus between the in-service 
exposure to gasoline and the development of bladder cancer.  

The veteran has clearly attempted to provide such evidence.  
The evidence he submitted, however, does not link bladder 
cancer to exposure to gasoline.  The Board carefully read the 
Material Safety Data Sheet.  It merely states that gasoline 
is a possible cancer hazard.  It directly links 
carcinogenicity in rats exposed to some of the chemical 
components of gasoline to the development of tumors in the 
kidney and liver, but not the bladder.  Developmental 
disorders and nervous system disorders are also linked to 
exposure to components of gasoline, but not bladder cancer.  
The pamphlet from HHS states only that there are risk factors 
for developing bladder cancer.  There is no mention of 
gasoline being an acknowledged risk factor for development of 
bladder cancer.  The data sheet and pamphlet are merely 
redundant evidence as they restate the earlier statement of 
the VA physician in March 2002 that gasoline is a carcinogen 
without providing a direct link between exposure to gasoline 
and the development of bladder cancer.  
The Board has noted the veteran's testimony, but it is 
cumulative.  As new and material evidence has not been 
submitted, the veteran's claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for bladder cancer, and the 
appeal is denied.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


